Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/24/2021. Applicant’s argument, filed on 11/24/2021 has been entered and carefully considered. Claims 1, 3-8, and 10-16 are pending.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for Claim(s). The claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Applicant suggests that current published specification, paragraph [0018], teaches the corresponding structure.

Based on the amendments/arguments submitted on 11/24/2021, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The application filed on 12/31/2019 claiming priority to PCT/JP2017/027324 filed 07/27/2017.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 12/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments

Applicant’s arguments in the 11/24/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 10-13 argues “two driving circuits”, “Overlapping”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Kuwahara in view of Yates further in view of Shigeki teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Yates discloses, [0008], it is obvious to the ordinary skill in the art to have individual circuits for each pixel group, it can control the cycle and exposure time, so, it is obvious to the ordinary skill in the art to have overlapping exposure, Kuwahara [0037]-[0038], also, Shigeki, [0042]).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-7 refer to "An image-capturing device”, Claims 8-14 refer to "An image-capturing apparatus” and Claims 15-17 refer to "A method of acquiring a distance image”. Claims 8-17 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (US 20190280030 A1), hereinafter Kuwahara, in view of Yates et al. (US 20180275255 A1), hereinafter Yates, further in view of Shigeki et al. (JP 6159069 B2), hereinafter Shigeki. Shigeki is cited in IDS. Machine level English translation is used for the rejection.	
	
	Regarding claim 1, Kuwahara discloses an image-capturing device comprising (Abstract): a sensor configured to have a plurality of visible light pixels 5having sensitivity to visible light and a plurality of non-visible light pixels having sensitivity to non-visible light (Fig. 2, [0042]-[0043]); a visible-light-pixel driving circuit configured to control first light exposure to the visible light pixels, to perform a first reading operation to read first light exposure, and to create a visible light image ([0037]); and a non-visible-light-pixel driving circuit configured to control second light exposure to the non-visible light pixels, to perform a second reading operation to read second exposure, and to create a distance image ([0037], [0055]); creates a distance image on the basis of the summed charges ([0004]-[0010], [0055]) 15.  
	Kuwahara discloses all the elements of claim 1 but Kuwahara does not appear to explicitly disclose in the cited section wherein the non-visible-light-pixel driving circuit: performs the second light exposure to previously-set every two or more non-visible light pixels at the time of the light exposure to the non-visible light pixels and the second reading operation, sums charges generated by the photoelectric conversion of the two or more non-visible light pixels 20resulting from the light exposure, and creates a distance image on the basis of the summed charges.
	However, Yates from the same or similar endeavor teaches wherein the non-visible-light-pixel driver performs the light exposure to previously-set every two or more non-visible light pixels at the time of the light exposure to the non-visible light pixels and the reading operation, sums charges generated by the photoelectric conversion of the two or more non-visible light pixels 20resulting from the light exposure; performs control so that at least a part of a first light-exposure duration in which the second light exposure to the two or more non-visible light pixels is performed overlaps a second light-exposure duration in which the first light exposure to the visible light pixels is performed  ([0019]-[0027], [0003], [0008], [0126], it is obvious to the ordinary skill in the art and known methodology, e.g., Ren et al. US 20150028102 A1, [0058], Guidash et al., US 20160118424 A1, Fig. 2-5, Izuhara et al., US 20180372846 A1, [0006]-[0007], Wang, US 20190174120 A1, [0129], Fig. 10, Mayer et al., US 20150365619 A1, [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuwahara to incorporate the teachings of Yates to improve imaging (Yates, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Kuwahara in view of Yates further in view of Shigeki discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section reads charges generated by photoelectric conversion of two or more non-visible light pixels resulting from the second light exposure in the second reading operation.
	However, Shigeki from the same or similar endeavor teaches reads charges generated by photoelectric conversion of two or more non-visible light pixels resulting from the second light exposure in the second reading operation ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuwahara in view of Yates to incorporate the teachings of Shigeki to provide used a highly convenient operation method (Shigeki, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, (Cancelled) Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 1, wherein the non-visible-light-pixel driver performs the 25control so that at least a part of a first light-exposure duration in which the light exposure to the two or more non-visible light pixels is performed overlaps a second light-exposure duration in which the light exposure to the visible light pixels is performed (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art and a design choice, e.g., Morimoto et al., US 20180035068 A1, [0005], overlapping period can be controlled).  

	Regarding claim 303, Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 2, wherein the non-visible-light-pixel driving circuit includes: a first switch configured to introduce the charges therein -56- generated by the photoelectric conversion of the two or more non-visible light pixels; a first capacity configured to accumulate the charges introduced by the first switch for the every two or more non-visible 5light pixels and to convert the charges into voltages; an amplifier configured to amplify each of the voltages converted by the first capacity; and a timing controlling circuit configured to control a timing of the light exposure to the two or more non-visible light pixels and an operation 10of the first switch, wherein the timing controlling circuit controls the first switch so that the photoelectrically-converted charges are accumulated in the first capacity for every non-visible light pixel, and light is sequentially exposed to the two or more non-visible 15light pixels at the time of the second light exposure to the two or more non-visible light pixels so that (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art and a design choice, e.g., Morimoto et al., US 20180035068 A1, [0005], overlapping period can be controlled).  

	Regarding claim 4, Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 3, 20wherein the non-visible-light-pixel driving circuit includes a second switch configured to read the charges generated by the photoelectric conversion of the plurality of non-visible light pixels provided in the sensor, and the timing controlling circuit controls the second switch selecting 25the two or more non-visible light pixels, the charges of which are summed at the time of the second light exposure and the second reading operation (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art and a design choice, e.g., Morimoto et al., US 20180035068 A1, [0005], overlapping period can be controlled, Ren et al., US 20150028102 A1, [0024]).  

	Regarding claim 5, Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 4, wherein, on the basis of a first control command input from 30outside, timing controlling circuit controls the second switch so as to change the number of the non-visible light pixels, the charges of which are summed (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art and a design choice, e.g., Ren et al., US 20150028102 A1, [0058], degree of binning).  

	Regarding claim 6, Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 3, wherein the non-visible-light-pixel driving circuit includes a distance-image calculating circuit configured to calculate the output 5voltages from the amplifier and create and output the distance image, and the timing controlling circuit performs control so that a calculation timing at which the distance-image calculating circuit calculates the voltages is 1/N of a timing of a frame rate (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art and a design choice, e.g., Ren et al., US 20150028102 A1, [0071]).  

	Regarding claim 7, Kuwahara in view of Yates further in view of Shigeki discloses the image-capturing device according to claim 6, wherein, on the basis of a second control command input from outside, the timing controlling controls the calculation timing of the calculation in the distance-image calculating circuit (Kuwahara, Fig. 2, [0042]-[0043], [0037], [0055], Yates, [0003], [0008], [0126], it is obvious to the ordinary skill in the art).

Regarding claim 8-17, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mohammad J Rahman/Primary Examiner, Art Unit 2487